Case 5:20-cv-02194-JWH-KK Document 17 Filed 01/19/21 Page 1 of 1 Page ID #:51




   1
   2
                                                                           JS-6
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10   THERESA BROOKE, a married woman
       dealing with her sole and separate claim,      Case No: 5:20-cv-2194 -JWH-KKx
  11
                            Plaintiff,                ORDER
  12
  13   vs.
  14   WORLDMARK, THE CLUB,
  15                        Defendant.
  16
  17
  18          Upon Joint Motion and good cause shown,
  19          IT IS HEREBY ORDERED that the above case is DISMISSED with
  20   prejudice, with each party to bear her or its own fees and costs.
  21
  22                 DATED this 19th day of January, 2021.
  23
  24
                                                   Hon. John W. Holcomb
  25                                               U.S. District Judge
  26
  27
  28
